Exhibit 10.66

Safety Insurance Group, Inc.

2002 Management Omnibus Incentive Plan, as Amended

Notice of Restricted Stock Grant

For Restricted Stock with Vesting

You (the “Grantee”) have been granted the following shares of Restricted Stock
of Safety Insurance Group, Inc. (the “Company”), par value $0.01 per share
(“Share”), pursuant to the Safety Insurance Group, Inc. 2002 Management Omnibus
Incentive Plan, as Amended (the “Plan”):

Name of Grantee:

 

Number of Shares of Restricted Stock Granted:

 

Per Share Value of Common Stock at Grant:

 

Date of Grant:

 

Periods of Restriction:

Subject to the terms of the Plan and the Restricted Stock Award Agreement
attached hereto, provided you have not had a Termination of Service on or prior
to such date(s) (except under the limited circumstance set forth below), the
Periods of Restriction with respect to the Restricted Stock shall lapse, and the
Shares shall become free of the forfeiture and transfer restrictions contained
in the Restricted Stock Award Agreement, as follows:

 

The Period of Restriction shall expire on February 24, 2016 with respect to 30%
of the Shares;

 

The Period of Restriction shall expire on February 24, 2017 with respect to 30%
of the Shares; and

 

The Period of Restriction shall expire on February 24, 2018 with respect to the
remaining 40% of the Shares.

 

Notwithstanding the foregoing, if, during the Periods of Restriction, your
Termination of Service occurs (i) on or after the first anniversary of the Date
of Grant and (ii) because of your retirement after attaining age 62 with at
least 10 years of service with the Company, the Periods of Restriction shall
expire on the date of Termination of Service with respect to 100% of the Shares
subject to remaining Periods of Restriction.

 

 

 

--------------------------------------------------------------------------------

 

By the signature of the Company’s representative below and your grant award
acceptance via the Company’s Easi portal internet site, you and the Company
agree that the Restricted Stock evidenced hereby is granted under and governed
by the terms and conditions of the Plan and the Restricted Stock Award
Agreement, both of which are attached to and made a part of this document.

 

 

 

Safety Insurance Group, Inc.:

 

 

 

By:

 

 

 

Title:

 

Date:

 





-2-

--------------------------------------------------------------------------------

 



Safety Insurance Group, Inc.

Restricted Stock Award Agreement

For Restricted Stock with Vesting

 

SECTION 1. GRANT OF RESTRICTED STOCK

(a) Restricted Stock.  On the terms and conditions set forth in the Notice of
Restricted Stock Grant and this Restricted Stock Agreement (the “Agreement”),
the Company grants to the Grantee on the Date of Grant the Restricted Stock set
forth in the Notice of Restricted Stock Grant.  The Restricted Stock Award is
granted in respect of past services and services to be performed.  It has been
determined that the value of the past services performed by the Grantee equals
or exceeds the par value of the Shares subject to this Agreement.

(b) Plan and Defined Terms.  The Restricted Stock is granted pursuant to the
Plan, a copy of which the Grantee acknowledges having received.  All terms,
provisions, and conditions applicable to the Restricted Stock set forth in the
Plan and not set forth herein are hereby incorporated by reference herein.  To
the extent any provision hereof is inconsistent with a provision of the Plan,
the provisions of the Plan will govern.  All capitalized terms that are used in
the Notice of Restricted Stock Grant or this Agreement and not otherwise defined
therein or herein shall have the meanings ascribed to them in the Plan.

SECTION 2. FORFEITURE AND TRANSFER RESTRICTIONS

(a) Forfeiture Restrictions. Unless otherwise specified in the Notice of
Restricted Stock Grant, Article 9 of the Plan shall govern the forfeiture to the
Company of Shares of Restricted Stock upon Termination of Service.

(b) Transfer Restrictions.  The Restricted Stock may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of to the extent such Shares are subject to a Period of Restriction.

(c) Lapse of Restrictions.  The Period of Restriction shall lapse as to the
Restricted Stock in accordance with the schedule set forth in the Notice of
Restricted Stock Grant.  Subject to the terms of the Plan and Section 4(a)
hereof, upon lapse of the Period of Restriction, the Grantee shall own the
Shares that are subject to this Agreement free of all restrictions otherwise
imposed by this Agreement.

SECTION 3. DIVIDENDS, VOTING RIGHTS AND CUSTODY

The Grantee shall be entitled to vote and receive dividends on the Shares
subject to this Agreement; provided, however, that no dividends shall be payable
to the Grantee, and the Grantee will not be entitled to vote Shares of
Restricted Stock, with respect to record dates occurring prior to the Date of
Grant or with respect to record dates occurring on or after the date, if any, on
which the Grantee has forfeited those Shares of Restricted Stock.  The Shares
subject to this Agreement shall be registered in the name of the Grantee and
held in custody by the Company.



-3-

--------------------------------------------------------------------------------

 

SECTION 4. MISCELLANEOUS PROVISIONS

(a) Tax Withholding.  The Company may make such provisions as are necessary for
the withholding of all applicable taxes on the Restricted Stock, in accordance
with Article 16 of the Plan.

(b) Ratification of Actions.  By accepting this Agreement, the Grantee and each
person claiming under or through the Grantee shall be conclusively deemed to
have indicated the Grantee's acceptance and ratification of, and consent to, any
action taken under the Plan or this Agreement and Notice of Restricted Stock
Grant by the Company, the Board, or the Committee.

(c) Notice.  Any notice required by the terms of this Agreement shall be given
in writing and shall be deemed effective upon personal delivery or upon deposit
with the United States Postal Service, by registered or certified mail, with
postage and fees prepaid.  Notice shall be addressed to the Company at its
principal executive office and to the Grantee at the address that he or she most
recently provided in writing to the Company.

(d) Choice of Law.  This Agreement and the Notice of Restricted Stock Grant
shall be governed by, and construed in accordance with, the laws of New York, as
such laws are applied to contracts entered into and performed in such state.

(e) Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

(f) Modification or Amendment.  This Agreement may only be modified or amended
by written agreement executed by the parties hereto; provided, however, that the
adjustments permitted pursuant to Section 4.2 of the Plan may be made without
such written agreement.

(g) Severability.  In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if such illegal or invalid provision had not been
included.



-4-

--------------------------------------------------------------------------------